DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7, and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, an information processing terminal comprising: circuitry configured to: display, on a display, a plurality of screens in a sequential order, one or more of the plurality of screens being configured to receive a user operation; display, on the display, a symbol indicating degree of progress of the user operation on the plurality of screens, and at least one object for receiving a screen transition request that requests transition from one screen to another screen of the plurality of screens in the sequential order; and change appearance of the symbol indicating the degree of progress of the user operation in response to the transition request, wherein the symbol indicating the degree of progress of the user's operation on the plurality of screens includes a plurality of symbols in the same number as the plurality of screens, the symbol having appearance that reflects the degree of progress, wherein the circuitry is further configured to: in response to receiving a selection of a particular symbol of the plurality of symbols in the same number as the plurality of screens, display on the display the 
Claims 3-5, 7, and 9-12 depend on claim 1, thus are allowable for the same reasons stated above.
Claim 13 recites similar limitations as claim 1, thus is allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawashima et al. (US 2010/0218143) teaches a display device that displays useful information to a user for screen navigation. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672